IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ISAIAS R. ORTIZ,                          §
                                           §
       Defendant Below-                    §   No. 65, 2015
       Appellant,                          §
                                           §
       v.                                  §   Court Below—Superior Court
                                           §   of the State of Delaware,
 STATE OF DELAWARE,                        §   in and for New Castle County
                                           §   Cr. ID 0210012072
       Plaintiff Below-                    §
       Appellee.                           §

                          Submitted: May 15, 2015
                           Decided: June 30, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                 ORDER

      This 30th day of June 2015, after careful consideration of the opening

brief, the State’s motion to affirm, and the record on appeal, we find it

manifest that the judgment below should be affirmed on the basis of the

Superior Court=s well-reasoned decision dated January 16, 2015. The

Superior Court did not err in concluding that appellant’s third motion for

postconviction relief was procedurally barred and that appellant had failed to

overcome the procedural hurdles.        Moreover, contrary to appellant’s

suggestion, he had no right to counsel to represent him in pursuing his third
postconviction motion.1 In light of the applicable procedural bars, we find

no abuse of the Superior Court’s discretion in denying appellant’s motion for

the appointment of counsel.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                           BY THE COURT:



                                           /s/ Karen L. Valihura
                                                  Justice




      1
          Bunting v. State, 2015 WL 2147188 (Del. May 5, 2015).


                                           2